Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Response to Amendment
The amendment filed 2/9/2021 has been entered.  Claims 44-66 remain pending in the application.  

	Response to Arguments
Applicant’s arguments, dated 2/9/2021, on page 6, regarding the 112(a) rejection of claims 44-66, has been fully considered but is not persuasive.
Applicant argues, on page 6, that the present application recites more than simply disclosing “adding authentication and encryption across the interface” and points to page 57, lines 16 to 19, “providing encryption and authentication functions across the interface to, for example, allow the slave device to validate any master device that attempts to access it and to secure any data transferred between the master and slave devices and stored on the slave device”.

Applicant’s arguments, dated 2/9/2021, on pages 6-9 regarding claims 44-66, that the prior art previously cited does not teach the newly amended limitations, have been fully considered but they are not persuasive.
Applicant argues, on pages 6-7, that Kapadia fails to teach, disclose or suggest that the client has the ability to control the management unit, and that “accessing a software or hardware resource is not the same as controlling the resource”.  
The examiner does not concur.  According to Section 1, “Introduction”, the system allows a client to execute software tools via standard World Wide Web browsers.  Execution of a software tool by a client is a type of control of the servers on which the software tool is executed.  Section 2.2 states that “all requests for tool execution are eventually forwarded to execution units” and the specific execution unit to be used for running a tool is explicitly evaluated according to scheduling policies.  The fact that a client can specify a tool to be executed maps to the client being able to control the servers in the cell by executing a tool within the cell.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 44, 61, and 65 and dependent claims 45-60, 62-64, and 66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation “the authenticating being provided solely by the first device and without further or mutual authentication by the second device” in the independent claims is not disclosed in the specification.  The specification simply discloses adding authentication and encryption across the interface without limiting it to the slave authenticating the master but not the other way around.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 44-46, 48, 57, 58, and 61-66 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kapadia et al. (NPL “PUNCH:  An architecture for Web-enabled wide-area network computing”).
As per claim 44, Kapadia discloses a method (Kapadia, abstract), comprising:
receiving at a first device an authentication request from a second device (Kapadia, Figure 5 and Section 2.4, where “a management unit that accepts a request originating from a different cell authenticates the immediate sender”, the management unit maps to the first device and the client device maps to the second device);
authenticating the second device based on the received authentication request by validating credentials of the second device (Kapadia, Figure 5 and Section 2.4, where the management unit authenticates the immediate sender (client); and p. 160, first column, where validating credentials from the user’s device involves looking up the appropriate password-file entry);
configuring the first device to be controlled by the authenticated second device (Kapadia, abstract, section 1, and section 2.4, where, once a client is authenticated, it can access software and hardware resources; this maps to the client controlling the management device); 
the authenticating being provided solely by the first device and without further or mutual authentication by the second device (Kapadia, Figure 5 and Section 2.4, where the management device (first device) authenticates the client (second device) and there is no mention of mutual authentication or authentication of the server by the client); and 
allowing the authenticated second device to use and/or control resources of the first device (Kapadia, abstract, section 1, and section 2.4, where, once a client is authenticated, it can access software and hardware resources; this maps to controlling the resources).

As per claim 45, claim 44 is incorporated and Kapadia discloses receiving at the first device an access request from the authenticated second device (Kapadia, Figure 5 and Section 2.4, where “a management unit that accepts a request originating from a different cell  and
wherein the resources of the first device are used and/or controlled by the authenticated second device based on the access request (Kapadia, abstract, section 1, and section 2.4, where, once a client is authenticated, it can access software and hardware resources; this maps to controlling the resources).

As per claim 46, claim 45 is incorporated and Kapadia discloses wherein the first device handles the access request on a per access basis (Kapadia, p. 160, first column, where the PUNCH system is stateless so each transaction is individually authenticated)

As per claim 48, claim 45 is incorporated and Kapadia discloses wherein the access request comprises at least one of a read request and a write request (Kapadia, abstract, section 1, and section 2.4, where, once a client is authenticated, it can access software and hardware resources; this maps to a read request).

As per claim 57, claim 45 is incorporated and Kapadia discloses wherein the first device analyzes the access request to determine one or more required resources (Kapadia, Figure 4 and Section 2.2, first three paragraphs, where the management unit functionality is to analyze the request to determine where to access the requested resources).

As per claim 58, claim 57 is incorporated and Kapadia discloses wherein the one or more required resources comprise one or more memory units, one or more processors, one or more registers, and/or one or more buffers (Kapadia, Section 2.2, first paragraph, where the resources are execution units for executing tools; this maps to one or more processors).

As per claim 61, Kapadia discloses a non-transitory computer-readable medium having stored thereon a plurality of computer-executable instructions which, when executed by a computer (Kapadia, abstract), cause the computer to:  
receive at a first device an authentication request from a second device; 
authenticate the second device based on the received authentication request by validating credentials of the second device, the authenticating being provided solely by the first device and without further or mutual authentication by the second device; 
configure the first device to be controlled by the authenticated second device; 
allow the authenticated second device to use and/or control resources of the first device (see claim 44 rejection for detailed analysis).

As per claim 62, claim 61 is incorporated and Kapadia discloses further comprising causing the computer to:  receive at the first device an access request from the authenticated second device (Kapadia, Figure 5 and Section 2.4, where “a management unit that accepts a request originating from a different cell authenticates the immediate sender”, the management unit maps to the first device and the client device maps to the second device); 
wherein the resources of the first device are used and/or controlled by the authenticated second device based on the access request (Kapadia, abstract, section 1, and section 2.4, where, once a client is authenticated, it can access software and hardware resources; this maps to controlling the resources).

As per claim 63, claim 61 is incorporated and Kapadia discloses wherein the first device handles the access request on a per access basis (Kapadia, p. 160, first column, where the PUNCH system is stateless so each transaction is individually authenticated).

As per claim 64, claim 61 is incorporated and Kapadia discloses wherein the first device analyzes the access request to determine one or more required resources (Kapadia, Figure 4, where the flowchart shows how the management units analyze the access request).

As per claim 65, Kapadia discloses a method (Kapadia, abstract), comprising:
sending an authentication request from a first device to a second device (Kapadia, Figure 5 and Section 2.4, where “a management unit that accepts a request originating from a different cell authenticates the immediate sender”, the management unit maps to the second device and the client device maps to the second device); 
configuring the first device to control the second device after the first device is authenticated by the second device wherein credentials of the first device are validated by the second device during authentication of the first device (Kapadia, abstract, section 1, and section 2.4, where, once a client is authenticated, it can access software and hardware resources; this maps to the client controlling the management device), 
the authenticating being provided solely by the first device and without further or mutual authentication by the second device (Kapadia, Figure 5 and Section 2.4, where the management device (second device) authenticates the client (first device) and there is no mention of mutual authentication or authentication of the server by the client); and
using and/or controlling resources of the second device by the authenticated first device (Kapadia, abstract, section 1, and section 2.4, where, once a client is authenticated, it can access software and hardware resources; this maps to controlling the resources).

As per claim 66, claim 65 is incorporated and Kapadia discloses further comprising:  sending an access request from the authenticated first device to the second device  and
wherein the resources of the second device are used and/or controlled by the authenticated first device based on the access request (Kapadia, Section 2.2, 3rd paragraph, where the management units act as demand-driven scheduling engines for associated software and hardware resources; it analyzes requests from clients and matches the requirements with appropriate resources).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 47, 50, 59, and 60 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kapadia et al. (NPL “PUNCH:  An architecture for Web-enabled wide-area network computing”) in view of Ueda et al. (US PGPUB 20040054757).
As per claim 47, claim 46 is incorporated and Kapadia doesn’t disclose but Ueda discloses wherein handling the access request on a per access basis provides the first device with control over an interface the first device presents to the second device (Ueda, Fig. 6 and [0076], where, based on the command that is received from HH device, a print job can be sent to the printer, a print status can be sent, data can be presented or the AV system can be used; this maps to providing the first device (server/PC) control over the interface it presents to the second device (PDA)).


As per claim 50, claim 48 is incorporated and Kapadia doesn’t disclose but Ueda discloses wherein the write request includes at least a value to be written to the resource of the first device (Ueda, [0045], where the PC library exposes functions that can be called to write commands and data to the PC).
See claim 47 rejection for reason to combine.

As per claim 59, claim 45 is incorporated and Kapadia doesn’t disclose but Ueda discloses wherein the first device is configured to present one or more interfaces to the second device and/or another external device (Ueda, Fig. 6 and [0076], where, based on the command that is received from HH device, a print job can be sent to the printer, a print status 
See claim 47 rejection for reason to combine.

As per claim 60, claim 59 is incorporated and Kapadia doesn’t disclose but Ueda discloses wherein the first device is configured to communicate via different protocols across the one or more interfaces (Ueda, [0064], where the USB, Bluetooth, 802.11b, and other communication technologies map to multiple interfaces presented to the handheld device by the PC; and these map to different communication protocols).
Kapadia teaches a system in which a client is authenticated by a server to make access requests to a server from a management unit and Ueda discloses an authentication system that can communicate via different protocols.  Kapadia contains a “base” process of a system in which a client is authenticated by a server to make access requests to a server from a management unit.  Ueda contains a “comparable” process of a system that can communicate via different protocols that has been improved in the same way as the claimed invention.  Ueda’s known “improvement” could have been applied in the same way to the “base” process of Kapadia and the results would have been predictable and resulted in providing a physical layer that provides interface capability to various interface technologies (Ueda, [0064]). Furthermore, both Kapadia and Ueda use and disclose similar system functionality (i.e. a slave device authenticating a master which then controls the slave device which are also in a related field of endeavor) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.

s 49, 51, 52, 54, and 55 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kapadia et al. (NPL “PUNCH:  An architecture for Web-enabled wide-area network computing”) in view of Foster et al. (US PGPUB 20030200448).
As per claim 49, claim 48 is incorporated and Kapadia doesn’t disclose but Foster discloses wherein the at least one of the read request and the write request is encrypted to enhance security (Foster, Fig. 6B and [0073], where data to write to a slave by a functional master is encrypted).
Kapadia teaches a system in which a client is authenticated by a server to make access requests to a server from a management unit and Foster teaches a functional master writing encrypted data to a slave in an integrated device.  Kapadia contains a “base” process of a system in which a client is authenticated by a server to make access requests to a server from a management unit.  Foster contains a “comparable” process of a functional master writing encrypted data to a slave in an integrated device that has been improved in the same way as the claimed invention.  Foster’s known “improvement” could have been applied in the same way to the “base” process of Kapadia and the results would have been predictable and resulted in additional write security to protect data (e.g. system programming code) from unauthorized access or writing (Foster, [0009]). Furthermore, both Kapadia and Foster use and disclose similar system functionality (i.e. a slave device authenticating a master which then controls the slave device which are also in a related field of endeavor) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.

As per claim 51, claim 45 is incorporated and Kapadia doesn’t disclose but Foster discloses wherein the first device:  interprets the access request (Foster, [0012], where the slave device obtains two integrity values from the master device and compares them; and if they match, returning the requested data to the functional master); and
generates a response to the access request (Foster, [0012], if the integrity values match, returning the requested data to the functional master).
See claim 49 rejection for reason to combine.

As per claim 52, claim 51 is incorporated and Kapadia doesn’t disclose but Foster discloses wherein the first device interprets the access request in a predefined format, wherein the access request comprises commands and/or data (Kapadia, Figure 4 and Section 2.2, first through third paragraphs, where a UNIX shell or front-end desktop infrastructure can be used to transparently access the network; this maps to a predefined format).

As per claim 54, claim 51 is incorporated and Kapadia in view of Foster discloses wherein the access request comprises commands and/or data and the generated response to the access request comprises carrying out one or more functions related to the commands and/or data (Kapadia, Figure 4 and Section 2.2, first three paragraphs, where the user can use a UNIX shell or front-end desktop infrastructure to transparently send commands to the management units).

As per claim 55, claim 51 is incorporated and Kapadia in view of Foster discloses wherein the access request comprises a read request and during the read request, the first device sends data associated with the access request to an accessing device (Kapadia, Figure 4 and Section 2.2, first three paragraphs, where the access request along with related parameters is sent out to the appropriate management unit if necessary).

Claim 53 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kapadia et al. (NPL “PUNCH:  An architecture for Web-enabled wide-area network computing”) in view of .
As per claim 53, claim 51 is incorporated and Kapadia in view of Foster doesn’t disclose but Araujo discloses wherein the first device interprets the access request having different formats, wherein the access request comprises commands and/or data (Araujo, [0030], where the protocol translator maps to the ability to interpret access requests having different formats).
Kapadia in view of Foster teaches a personal computer authenticating commands from a handheld device wherein the handheld device uses the commands to control resources of the PC and Araujo teaches using a protocol translator to enable bi-directional communication between the user browser and office applications in a remote system.  Kapadia in view of Foster contains a “base” process of a personal computer authenticating commands from a handheld device wherein the handheld device uses the commands to control resources of the PC.  Araujo contains a “comparable” process of a protocol translator to enable bi-directional communication between the user browser and office applications in a remote system e that has been improved in the same way as the claimed invention.  Araujo’s known “improvement” could have been applied in the same way to the “base” process of Kapadia in view of Foster and the results would have been predictable and resulted in the ability of the user to execute multiple office applications from the web. Furthermore, both Kapadia in view of Foster and Araujo use and disclose similar system functionality (i.e. one system authenticating another which are also in a related field of endeavor) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.

Claim 56 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kapadia et al. (NPL “PUNCH:  An architecture for Web-enabled wide-area network computing”) in view of .
As per claim 56, claim 51 is incorporated and Kapadia in view of Foster doesn’t disclose but Ueda discloses wherein the access request comprises a write request and during the write request, the first device retrieves data from the access request and stores the retrieved data (Ueda, [0046], where the PDA can send a document to the PC for printing or transmission; this maps to a write request).
Kapadia in view of Foster teaches a personal computer authenticating commands from a handheld device wherein the handheld device uses the commands to control resources of the PC and Ueda discloses sending a document to the server (PC) for sending to a printer.  Kapadia in view of Foster contains a “base” process of a personal computer authenticating commands from a handheld device wherein the handheld device uses the commands to control resources of the PC.  Ueda discloses a comparable process of sending a document to the server (PC) for sending to a printer that has been improved in the same way as the claimed invention.  Ueda’s known “improvement” could have been applied in the same way to the “base” process of Kapadia in view of Foster and the results would have been predictable. Furthermore, both Kapadia in view of Foster and Ueda use and disclose similar system functionality (i.e. one system authenticating another which are also in a related field of endeavor) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diane Wills whose telephone number is (571) 272-5583.  The examiner can normally be reached on Mondays through Fridays, 9am through 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman, can be reached at telephone number 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/DIANE M WILLS/            Primary Examiner, Art Unit 2619